DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-11, 14 & 16 are amended. Claims 4-5 are cancelled. Claims 19-21 are newly added. Claims 1-3 & 6-21 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyzza (US 2014/0377623 A1).
Regarding claim 1, Pyzza teaches a battery module (10) (Fig. 2; [0053]) comprising:		a cell assembly having a plurality of secondary batteries (100) (Fig. 2; [0053]);		a module housing (20) forming an exterior of the battery module and including at least one sidewall configured to accommodate the cell assembly in an inner space defined by the at least one sidewall (Fig. 2; [0053]); 									at least one cooling channel (702) embedded within the at least one sidewall between an outer surface and inner surface of the at least sidewall, the at least one cooling channel being configured to accommodate a coolant to flow therethrough (Fig. 22; [0112]-[0114]);			wherein each of the at least one cooling channel includes an inlet formed at a front end surface of the at least one sidewall to introduce the coolant; and an outlet formed at a rear surface of the least one sidewall to discharge the coolant, and wherein the at least one cooling channel extends linearly from the inlet to the outlet in one single straight line in a front and rear direction parallel to the at least one sidewall (Figs 22).
Regarding claim 6, Pyzza teaches the module housing having a hollow structure at which the inner space is opened at both sides (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pyzza (US 2014/0377623 A1) in view of Ruehle (US 2018/0316073 A1).
Regarding claims 2-3, Pyzza teaches the battery module of claim 1 but is silent as to the at least one sidewall including an upper wall, a lower wall, a left wall, and a right wall, and the cooling channel being embedded in the left wall and the right wall (claim 2), and wherein the cooling channel passes through both ends of the left wall and right wall of the module housing in a front and rear direction (claim 3).									Ruehle teaches a battery module comprising a plurality of secondary batteries and a housing including an upper wall, a lower wall, a left wall and right wall for accommodating the secondary batteries, wherein cooling channels are provided on left and right walls of the housing (Fig. 1; [0064]-[0074]).  											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a housing as described in Ruehle for prismatic or rectangular shaped batteries as opposed to the cylindrical battery configuration taught in Pyzza. While the cooling channels in Ruehle are not embedded in left and right walls of the housing, the claimed configuration of a cooling channel which is embedded in a wall of a module housing is known from the teachings of Pyzza ([0112]).
Regarding claim 16, Pyzza as modified by Ruehle teaches the battery module of claim 2 but is silent as to the upper wall and the lower wall having a smaller thickness than the left and right wall. However, for prismatic batteries as described in Ruehle, the at least one cooling channel can be embedded in the left and right walls of the housing to cool the battery module without providing cooling channels in the upper and lower walls of the housing. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a smaller thickness for the upper and lower walls since only the left and right walls are required to be embedded with the at least one cooling channel thereby reducing the material and cost for the housing.
Regarding claims 17-18, Pyzza as modified by Ruehle teaches the battery module of claim 2. Ruehle further teaches wherein the upper wall, the lower wall, the left wall and the right wall form a mono frame with a rectangular tubular shape and a hollow center (Fig. 2).

Claim 7-8, 10-14 & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pyzza (US 2014/0377623 A1) in view of Schroder (US 2013/0207459 A1).
Regarding claim 7, Pyzza teaches the battery module of claim 1, as noted above, but is silent as to the battery module further including at least one channel connection member for connecting at least one cooling channel to at least one cooling channel of a module housing of another battery module along the one single straight line in the front and rear direction. 			Schroder teaches a channel connection member for connecting at least one cooling channel to at least one cooling channel of a module housing of another battery module in a front and rear direction ([0112]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the channel connection member of Schroder, as described above, in order to connect cooling channels from adjacent battery modules such that a plurality of battery modules can be cooled as taught by Schroder ([0112]).	
Regarding claim 8, Pyzza as modified by Schroder teaches the battery module of claim 7. The modification of Pyzza’s battery module to include the at least one channel connection member of Schroder would result in the at least one channel connection member being located at a front or rear end, or at both front and rear ends when at least three battery modules are employed, of the at least one sidewall of the module housing in the front and rear direction. Schroder further teaches the at least one channel connection member including a connection tube (i.e cylindrical tube) partially inserted into and connected to a corresponding one of the at least one cooling channel of the battery module and a stopper (i.e plastic jacket such as a rubber coating) having a hollow structure to surround an outer surface of the connection tube ([0112]). Since the stopper is positioned between adjacent battery modules, the battery module housings of adjacent battery modules can be maintained in a spaced apart state.  
Regarding claims 10-12, Pyzza as modified by Schroder teaches the battery module of claims 1 and 7, respectively, as noted above. Schroder further teaches the channel connection member including a cooling tube (cylindrical tube) inserted through the cooling channel of at least one battery module form one end thereof to the other thereof, and a gap adjustment member (plastic jacket) interposed between adjacent battery module housings, maintaining a space between the adjacent battery module housings, and having a hollow structure into which the cooling tube is inserted, wherein the gap adjustment member includes an upper cover configured to cover an upper surface of the cooling tube and a lower cover coupled to the upper cover, the lower cover being configured to cover a lower surface of the cooling tube ([0112]).  
Regarding claim 13, Pyzza as modified by Schroder teaches the battery module of claim 10 but is silent as to a plurality of tubes whose ends in a length direction are connected to each other. 													However, it would have been obvious to one of ordinary skill in the art to provide a plurality of tubes whose ends in a length direction are connected to each other in order to fluidly connect adjacent battery modules when the distance between adjacent battery modules is increased. “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. See MPEP 2144.04 VI (B).
Regarding claim 14, Pyzza as modified by Schroder teaches a battery pack comprising two or more battery modules according to claim 1, wherein the two or more battery modules includes a first battery module and a second battery module connected to each other in the front and rear direction via the channel connection member described by Schroder above.
Regarding claim 19, Pyzza as modified by Schroder teaches the battery pack of claim 14, wherein the outlet of each of the at least one cooling channel of the first battery module is connected to the inlet of a corresponding one of the at least one cooling channel of the second battery module in the front and rear direction via the channel connection member for connecting cooling channels of adjacent battery modules disclosed in Schroder.
Regarding claim 20, Pyzza as modified by Schroder teaches the battery pack of claim 14, wherein a cooling tube disposed in the at least one cooling channel of the first battery module and extending to the least one cooling channel of the second battery module along the one single straight line in the front and rear direction accommodates a coolant flow between the at least one cooling channel of the first battery module and the at least one cooling channel of the second battery module via the channel connection member including a cylindrical tube as disclosed in Schroder.
Regarding claim 21, Pyzza as modified by Schroder teaches the battery pack of claim 14. Schroder teaches a gap adjustment member (plastic jacket) interposed between adjacent battery module housings, maintaining a space between the adjacent battery module housings, and having a hollow center to accommodate the cooling tube (i.e cylindrical tube) between the module housings ([0112]). While Schroder does not explicitly teach the gap adjustment being in direct contact with the module housing of the first battery module and the module housing of the second battery module, it is noted that the plastic jacket can be a rubber coating which functions as seal towards the environment ([0112]). Accordingly, when a cooling tube of the gap adjustment member is connected to the cooling channel of the battery module, the seal would necessarily be in contact with the cooling channel of the battery module (and thus in contact with the module housings of adjacent battery modules) to provide a seal.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pyzza (US 2014/0377623 A1) and Schroder (US 2013/0207459 A1), as applied to claims 1, 5-8 & 10-13 above, and further in view of Jin (US 2012/0315529 A1).
Regarding claim 9, Pyzza as modified by Schroder teaches the battery module of claim 8 but does not explicitly teach both ends of the connection tube protruding in a front and rear direction from the stopper.											Jin teaches a battery module comprising a connection tube which is inserted in a cooling channel of the battery module via a connection groove (Figs. 6a-b; [0046]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a connection tube which protrudes in a front and rear direction from the stopper in order to connect the connection tube to the cooling channel via a connection groove to fluidly couple the connection tube and the cooling channel. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Since the connection groove overlaps with the cooling channel to provide a connection between the two, the connection tube is required to protrude in a front and rear direction from the stopper (i.e plastic jacket) which coats the connection tube.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pyzza (US 2014/0377623 A1) and Schroder (US 2013/0207459 A1), as applied to claims 1, 6-8 & 10-14 above, and further in view Lee (US 2012/0009457 A1).
Regarding claim 15, Pyzza as modified by Schroder teaches the battery module of claim 1, wherein the channel connection member of Schroder can be used to couple cooling channels from adjacent battery module but is silent as to a vehicle comprising the battery pack defined in claim 14. 												However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a battery pack comprising two or more battery modules as a power source for a vehicle as taught by Lee (Fig. 1; [0053]-[0054]).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Pyzza does not fairly teach or suggest “at least one cooling channel embedded within the at least one sidewall between an outer surface and an inner surface of the at least one sidewall” and “each of the at least one cooling channel extending linearly from the inlet to the outlet in one single straight line from a front end and rear direction parallel to the at least one sidewall”, the examiner respectfully disagrees.				However, contrary to applicant’s assertions, Pyzza teaches at least one cooling channel embedded within the at least one sidewall (“liquid coolant transmission line 702 and/or other components of cooling system 700 can be alternatively be directly embedded within and/or upon (e.g., extruded with) portions of elongated sleeve housing 20” [0113]). Accordingly, when the at least cooling channel is embedded in the at least one sidewall, the at least one cooling channel is necessarily provided between an outer surface and inner surface of the at least one sidewall. Moreover, Pyzza’s battery module configuration illustrates the at least one cooling channel extending linearly from the inlet to the outlet in one single straight line from a front end and rear direction parallel to the at least one sidewall (see Fig. 22).
	Thus, in view of the foregoing, claims 1-3 & 6-21 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727